Citation Nr: 0009571	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 







INTRODUCTION

The veteran served on active duty from June 1953 until April 
1962.

This appeal arises from a June 1995 decision by the Denver, 
Colorado Regional Office (RO) which denied the veteran's 
claim for service connection for PTSD. 


FINDING OF FACT

The appellant does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

The veteran asserts that he has PTSD as a result of his 
service.  Specifically, he argues that he has PTSD as a 
result of two types of stressors: 1) seeing a man identified 
as Sergeant A. Kano electrocuted as he was working on some 
equipment at Ft. Bliss, Texas; and 2) various instances of 
racial prejudice.  The Board parenthetically notes that 
although there is medical evidence, to include a December 
1979 VA outpatient treatment report, which shows that the 
veteran received two gunshot wounds to his left forearm in 
1979, he has never reported this event as a stressor.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Despite the indications of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
preponderance of the evidence does not show that the 
appellant has PTSD.  In particular, the post-service medical 
evidence includes a VA psychiatric examination report, dated 
in November 1997, which contains Axis I diagnoses of alcohol 
dependence, and polysubstance abuse, both currently in 
remission.  

The Board finds that the November 1997 VA examination report 
is highly probative evidence which shows that the veteran 
does not have PTSD.  This report was based on a comprehensive 
review of the veteran's claims files, and it includes an 
account of the veteran's life history and subjective 
complaints.  It is accompanied by objective clinical findings 
and a rationalized explanation in which the examiner 
specifically ruled out PTSD, noting that the veteran's 
stressors were not severe enough to cause PTSD.  The Board 
points out that this examiner's conclusion is consistent with 
the impressions as set forth in a VA examination report, 
dated in May 1995, which contains Axis I diagnoses of alcohol 
abuse and polysubstance abuse, both in remission.  In that 
report (which was written by a different VA examiner), PTSD 
was specifically ruled out.  In addition, it was noted that 
the veteran has a long history of alcohol dependence and 
polysubstance abuse, and that his "stressors" were 
insufficiently severe to cause PTSD.  The November 1997 VA 
examination report is also consistent with VA hospital 
reports, dated in March and April of 1994.  These reports 
show that the veteran has been diagnosed with disorders other 
than PTSD.  Specifically, he has been diagnosed with bipolar 
disorder, adjustment disorder with depressed mood, 
polysubstance abuse and alcohol dependence, with extensive 
treatment for substance abuse.  Finally, to the extent they 
show that the veteran has disorders other than PTSD, the 
November 1997 VA examination report is consistent with 
progress notes from Lawrence E. Cormier, M.D., dated in 1996, 
which show treatment for bipolar disorder.

In reaching this decision, the Board has considered Dr. 
Cormier's letter, dated in June 1996, and diagnoses of PTSD 
as found in VA outpatient and other treatment reports, dated 
in 1994.  However, as for Dr. Cormier's letter, this letter 
does not actually diagnose the veteran with PTSD, and merely 
states that the veteran has "mental/psychological sequelae 
of specific traumas experienced while serving in the U.S. 
Army."  In addition, a review of Dr. Cormier's treatment 
notes shows that he repeatedly diagnosed the veteran with 
bipolar disorder, and that he did not diagnose PTSD.  These 
records are also remarkable for notations showing that the 
veteran reported a long history of drug use, dating back to 
use of heroin in the early 1970's.  As for the VA treatment 
records, although they contain some diagnoses of PTSD, they 
contain concurrent diagnoses that include bipolar disorder 
and cocaine dependence.  These records also show extensive 
treatment for polysubstance abuse.  In addition, the 
probative value of this evidence is diminished by the fact 
that none of the PTSD "diagnoses" appear to have been based 
on a review of the veteran's claims file.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The Board therefore 
finds that the probative value of the evidence indicating 
that the veteran has PTSD is outweighed by the contrary 
evidence of record, which shows that the veteran does not 
have PTSD.  The veteran's claim for service connection for 
PTSD therefore fails on the basis that all elements required 
for such a showing have not been met, and that the evidence 
shows that the veteran does not have PTSD.  Accordingly, 
service connection for PTSD must be denied.

As a final matter, the Board notes that although the RO was 
unable to obtain certain service records from the National 
Personnel Records Center regarding the claimed stressor 
involving the death of a sergeant by electrocution, a remand 
is not required for additional development.  In this regard, 
in a letter dated in July 1998, the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR) stated that it had 
searched the files of three separate sources, and that this 
event could not be verified.  Furthermore, given the Board's 
conclusion that the preponderance of the evidence shows that 
the veteran does not have PTSD, any failure to develop this 
stressor harmless error.  See Damrel v. Brown, 6 Vet. App. 
242, 246 (1994) (error harmless where claimant cannot prevail 
as a matter of law).  

The Board points out that although the arguments and reported 
symptoms have been noted, the issue in this case ultimately 
rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  In such 
cases, lay persons untrained in the fields of medicine and 
psychiatry are not competent to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran's assertion 
that he does have PTSD thus lacks probative value, as he is 
not qualified to render a medical diagnosis. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

